Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 20, 2017                                                                                   Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156066(72)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  MICHAEL RAMSEY and GLENN DOWDY,                                                                         Kurtis T. Wilder,
           Plaintiffs-Appellees,                                                                                      Justices
                                                                    SC: 156066
  v                                                                 COA: 329920
                                                                    Wayne CC: 10-004708-CD
  LABORERS’ LOCAL 1191, d/b/a
  ROAD CONSTRUCTION LABORERS OF
  MICHIGAN LOCAL 1191, and MICHAEL
  AARON,
           Defendants-Appellants,
  and
  BRUCE RUEDISUELI,
             Defendant.
  _________________________________________/

          On order of the Chief Justice, the motion of plaintiffs-appellees to extend the time
  for filing their answer to the application for leave to appeal is GRANTED. The answer
  submitted on September 15, 2017, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                September 20, 2017
                                                                               Clerk